[ex104-phunware2020invest001.jpg]
EXECUTION COPY NOTE PURCHASE AGREEMENT NOTE PURCHASE AGREEMENT (the
“Agreement”), dated as of July 14, 2020, by and among Phunware, Inc., a Delaware
corporation with offices located at 7800 Shoal Creek Blvd, Suite 230-S, Austin,
Texas 78757 (the “Company”) and the investor signatory hereto (the “Investor”).
WHEREAS: A. Concurrently herewith, the Company and the Investor have entered
into that certain Securities Purchase Agreement, dated July 14, 2020, pursuant
to which, among other things, the Investor shall acquire a senior secured
convertible note (the “Series B Note”) of the Company (the “Securities Purchase
Agreement”). Capitalized terms not defined herein shall have the meaning as set
forth in the Securities Purchase Agreement. B. The Company and the Investor are
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act. C. The
Investor has authorized the issuance of a new secured promissory Investor Note
in substantially the form attached hereto as Exhibit A, pursuant to the terms
set forth herein (collectively, the “Investor Note”). D. The Investor wishes to
purchase the Series B Note from the Company pursuant to the Securities Purchase
Agreement and to issue the Investor Note in full satisfaction of the purchase
price of the Series B Note (the “Series B Purchase Price”), and the Company
wishes to (x) sell the Series B Note to the Investor, (y) acquire the Investor
Note in full satisfaction of the Series B Purchase Price and (z) pledge the
Investor Note to the Investor as collateral for its obligations under the Series
B Note. E. The Investor Note will be secured by a first priority security
interest in certain Eligible Assets (as defined in the Investor Note)
(collectively, the “Collateral”) held in the collateral account of the Investor
described in the Investor Note (the “Collateral Account”). F. Concurrently
herewith, each of the Company and the Investor are entering into that certain
Master Netting Agreement, in substantially the form attached hereto as Exhibit B
(the “Master Netting Agreement”), to provide further clarification of the
parties’ rights (but not, in the case of Investor only, its obligation) to Net
(as defined below) certain Obligations (as defined in the Netting Agreement)
arising under and across this Agreement, the Investor Note, the Series B Notes
and the Securities Purchase Agreement (collectively, the “Underlying
Agreements”) and to treat the Master Netting Agreement, this Agreement and the
other Underlying Agreements as a single agreement for the purposes set forth
herein and this Agreement and the Securities Purchase Agreement each as a
“securities contract” (11 U.S.C. § 741), or other similar agreements. NOW,
THEREFORE, the Company and the Investor hereby agree as follows: Error! Unknown
document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest002.jpg]
1. PURCHASE AND SALE OF INVESTOR NOTE. (a) Investor Note. Subject to the
satisfaction (or waiver) of the conditions set forth in Sections 5 and 6 below,
the Investor agrees to issue and sell to the Company, and the Company agrees to
purchase from the Investor on the Closing Date (as defined below), such
aggregate principal amount of Investor Note as is set forth on the signature
page of the Investor attached hereto in full satisfaction of the Series B
Purchase Price under the Securities Purchase Agreement (the “Closing”). (b)
Closing. The Closing of the purchase of the Investor Note by the Company shall
occur at the offices of Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY
10178. The date and time of the Closing (the “Closing Date”) shall be 10:00
a.m., New York time, on the first (1st) Business Day on which the conditions to
the Closing set forth in Sections 5 and 6 below are satisfied or waived (or such
other date or time as is mutually agreed to by the Company and the Investor). As
used herein “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York, New York are authorized
or required by law to remain closed; provided, however, for clarification,
commercial banks shall not be deemed to be authorized or required by law to
remain closed due to “stay at home”, “shelter-in-place”, “non-essential
employee” or any other similar orders or restrictions or the closure of any
physical branch locations at the direction of any governmental authority so long
as the electronic funds transfer systems (including for wire transfers) of
commercial banks in The City of New York, New York generally are open for use by
customers on such day. (c) Delivery of Investor Note in Satisfaction of Series B
Purchase Price; Securities Contract; Netting Safe Harbor. On the Closing Date,
the Investor shall duly execute the Investor Note, registered in the name of the
Company, in full satisfaction of the Series B Purchase Price pursuant to the
Securities Purchase Agreement, and, in accordance with the instructions of the
Company in the Flow of Funds Letter (as defined in the Securities Purchase
Agreement), the Investor shall maintain physical possession of the Investor Note
as Collateral (as defined in the Series B Note) securing the Series B Note. For
the avoidance of doubt, the Investor Note is deemed simultaneously delivered (x)
by the Investor to the Company at the Closing hereunder and (y) delivered by the
Company to the Investor at the Closing (as defined in the Securities Purchase
Agreement) under the Securities Purchase Agreement, as Collateral for the Series
B Note purchased by the Investor thereunder. Other than the issuance of the
Series B Note to the Investor pursuant to the Securities Purchase Agreement, the
Company shall not be required to pay any additional consideration for the
issuance of the Investor Note hereunder. The Company hereby acknowledges and
agrees that the rights and obligations of the Investor under the Master Netting
Agreement, hereunder and under the other Underlying Agreements and the rights
and obligations of the Company under the Master Netting Agreement, hereunder and
under the other Underlying Agreements arise in a single integrated transaction
and constitute related and interdependent obligations within such transaction.
The Company and the Investor hereby acknowledge and agree that this Agreement
and the Securities Purchase Agreement each is a “securities contract” as defined
in 11 U.S.C. § 741 and that Investor shall have all rights in respect of the
Master Netting Agreement, this Agreement and the other Underlying Agreements as
are set forth in 11 U.S.C. § 555 and 11 U.S.C. § 362(b)(6), including, without
limitation, all rights of credit, deduction, setoff, offset, recoupment, and
netting (collectively, “Netting”) as are - 2 - Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest003.jpg]
available under the Master Netting Agreement, this Agreement and the other
Underlying Agreements, and all Netting provisions of the Series B Note, the
Master Netting Agreement and the Investor Note, including without limitation the
provisions set forth in Section 7 of the Investor Note, are hereby incorporated
in this Agreement and made a part hereof as if such provisions were set forth
herein. 2. COMPANY’S REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants, as of the date hereof and as of the Closing Date in which the Company
is purchasing the Investor Note hereunder, that: (a) Organization and
Qualification. Each of the Company and each of its Subsidiaries are entities
duly organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authority to own their properties and to carry on their business as now being
conducted and as presently proposed to be conducted. Each of the Company and
each of its Subsidiaries is duly qualified as a foreign entity to do business
and is in good standing in every jurisdiction in which its ownership of property
or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect. (b) Authorization; Enforcement; Validity. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and the other Transaction Documents, to issue the Securities in
accordance with the terms thereof and to acquire the Investor Note in accordance
with the terms hereof. The execution and delivery of this Agreement and the
other Transaction Documents by the Company, and the consummation by the Company
of the transactions contemplated hereby and thereby have been duly authorized by
the Company’s board of directors and (other than the filing with the SEC of one
or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies) no further filing, consent or
authorization is required by the Company, it board of directors or stockholders
or other governing body. This Agreement has been, and the other Transaction
Documents to which it is a party will be prior to the Closing, duly executed and
delivered by the Company, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. (c) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and its Subsidiaries and the consummation
by the Company and its Subsidiaries of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Certificate of Incorporation
(including, without limitation, any certificate of designation contained
therein), Bylaws, certificate of formation, memorandum of association, articles
of association, bylaws or other organizational documents of the Company or any
of its Subsidiaries, or any capital stock or other securities of the Company or
any of its Subsidiaries, (ii) conflict - 3 - Error! Unknown document property
name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest004.jpg]
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of the Principal
Market and including all applicable foreign, federal and state laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected, and, solely with respect to clauses (ii) and (iii), which violation,
conflict, breach or default, individually or in the aggregate, would have a
Material Adverse Effect. (d) Consents. Neither the Company nor any Subsidiary is
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies), any Governmental Entity (as defined below) or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been or will be obtained or effected on or prior
to the Closing Date, and the Company is not aware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
The Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future. (e) No
Sale or Distribution. The Company is acquiring the Investor Note for its own
account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof. The Company does not presently have any
agreement or understanding, directly or indirectly, with any Person (as defined
in the Securities Purchase Agreement) to distribute any of the Investor Note.
(f) Sophisticated Investor. The Company is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D), and has such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of an investment in the Investor Note. (g) Reliance on
Exemptions. The Company understands that the Investor Note is being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Investor is
relying in part upon the truth and accuracy of, and the Company’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Company set forth herein in order to determine the
availability of such exemptions and the eligibility of the Company to acquire
the Investor Note. - 4 - Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest005.jpg]
(h) Information. The Company and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Investor
and materials relating to the offer and sale of the Investor Note that have been
requested by the Company. The Company and its advisors, if any, have been
afforded the opportunity to ask questions of the Investor. Neither such
inquiries nor any other due diligence investigations conducted by the Company or
its advisors, if any, or its representatives shall modify, amend or affect the
Company’s right to rely on the Investor’s representations and warranties
contained herein. The Company understands that its investment in the Investor
Note involves a high degree of risk. The Company has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Investor Note. (i) No
Governmental Review. The Company understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Investor Note or the fairness or
suitability of the investment in the Investor Note nor have such authorities
passed upon or endorsed the merits of the offering of the Investor Note. (j)
Transfer or Resale. The Company understands that: (i) the Investor Note has not
been and is not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred without the
consent of the Investor (and any Prohibited Transfer (as defined in the Investor
Note) shall be subject to certain recoupment rights and netting against the
Series B Note to be issued to the Investor concurrently with the Closing
hereunder) and (ii) neither the Investor nor any other Person is under any
obligation to register the Investor Note under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. (k) Legends. The Company understands that the certificates or other
instruments representing the Investor Note shall bear any legend as required by
the “blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates): THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR THE APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION
THEREUNDER, IN EACH CASE, TO THE EXTENT APPLICABLE HERETO. 3. REPRESENTATIONS
AND WARRANTIES OF THE INVESTOR. The Investor represents and warrants to the
Company as of the date hereof and as of the Closing Date as follows: (a)
Authorization; Enforcement; Validity. The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and the Investor Note and each of the other agreements entered into by
the parties hereto in - 5 - Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest006.jpg]
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Investor Note in accordance with
the terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Investor and the consummation by the Investor of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Investor Note has been duly authorized by the Investor’s board
of directors, investment manager or other governing body and no further filing,
consent, or authorization is required by the Investor. This Agreement and the
other Transaction Documents have been duly executed and delivered by the
Investor, and constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies. (b) Issuance of Investor Note. The
issuance of the Investor Note is duly authorized and upon issuance in accordance
with the terms of the Transaction Documents shall be free from all taxes, liens
and charges with respect to the issue thereof. Assuming the accuracy of each of
the representations and warranties set forth in Section 2 of this Agreement, the
offer and issuance by the Investor of the Investor Note is exempt from
registration under the 1933 Act. (c) No Conflicts. The execution, delivery and
performance of the Transaction Documents by the Investor and the consummation by
the Investor of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Investor Note) will not (i) result in a
violation of the Investor’s organizational documents or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Investor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations) applicable to the
Investor or by which any property or asset of the Investor is bound or affected,
except, in the case of clause (ii) and (iii) above, for such violations,
conflicts, breaches, defaults, losses, terminations of rights thereof, or
accelerations which, in the aggregate, would not reasonably be expected to have
a Material Adverse Effect (as defined below). “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof) or condition (financial or
otherwise) of the Investor, (ii) the transactions contemplated hereby or in any
of the other Transaction Documents or (iii) the authority or ability of the
Investor to perform any of its obligations under any of the Transaction
Documents. (d) Consents. The Investor is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any
government, court, regulatory, self-regulatory, administrative agency or
commission or other governmental agency, authority or instrumentality, domestic
or foreign, of competent jurisdiction (a “Governmental Authority”) or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof. The Investor is unaware of any facts or
circumstances that might prevent the Investor from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. - 6
- Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest007.jpg]
(e) No General Solicitation. The Investor has not engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Investor Note. (f) No Integrated
Offering. Neither the Investor nor any Person acting on its behalf has, directly
or indirectly, made any offers or sales of any security or solicited any offers
to buy any security, under circumstances that would require registration of the
issuance of the Investor Note under the 1933 Act, whether through integration
with prior offerings or otherwise. Neither the Investor nor any Person acting on
their behalf will take any action or steps referred to in the preceding sentence
that would require registration of the issuance of any of the Investor Note
under the 1933 Act. (g) Sufficient Collateral. As of the Closing Date the
accounts described on Schedule I to the Investor Note, which Collateral secures
the Investor Note in accordance therewith, contains at least the Series B
Purchase Price of Eligible Assets as of the Closing Date. (h) Full Recourse. The
Investor Note is a full recourse obligation of the Investor. 4. COVENANTS. (a)
Reasonable Best Efforts. Each party shall use its reasonable best efforts timely
to satisfy each of the conditions to be satisfied by it as provided in Sections
5 and 6 of this Agreement. (b) Fees. The Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, legal expenses
or broker’s commissions relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents or the Securities Purchase Agreement, each party to
this Agreement shall bear its own expenses in connection with the sale of the
Investor Note to the Company. (c) Taxes. The Company will pay, and save and hold
the Investor harmless from any and all liabilities (including interest and
penalties) with respect to, or resulting from any delay or failure in paying,
stamp and other taxes (other than income taxes), if any, which may be payable or
determined to be payable on the execution and delivery or acquisition of the
Investor Note. - 7 - Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest008.jpg]
5. CONDITIONS TO THE INVESTOR’S OBLIGATION TO SELL. The obligation of the
Investor hereunder to issue and sell the Investor Note to the Company at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof: (a)
The Company shall have executed each of the Transaction Documents to which it is
a party and delivered the same to the Investor. (b) All conditions to the
Investor’s closing of the transactions contemplated by the Securities Purchase
Agreement shall have been satisfied (except for such conditions waived by the
Investor) and the Investor Note is being issued hereunder in full satisfaction
of the Series B Purchase Price. (c) The representations and warranties of the
Company shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specified date), and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. 6. CONDITIONS
TO THE COMPANY’S OBLIGATION TO PURCHASE. The obligation of the Company hereunder
to purchase the Investor Note at the Closing in satisfaction, in full, of the
Series B Purchase Price is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Investor with prior written notice thereof:
(a) The Investor shall have (A) duly executed and delivered to the Company each
of the Transaction Documents and (B) duly executed the Investor Note. (b) All
conditions to the Company’s closing of the transactions contemplated by the
Securities Purchase Agreement shall have been satisfied (except for such
conditions waived by the Company) and the Investor Note is being issued
hereunder in full satisfaction of the Series B Purchase Price. (c) The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
the Investor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date. (d) The Investor shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Investor Note. - 8 - Error! Unknown document
property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest009.jpg]
7. TERMINATION. In the event that the Closing shall not have occurred on or
prior to the termination of the Securities Purchase Agreement, this Agreement
shall automatically terminate. 8. MISCELLANEOUS. (a) Governing Law;
Jurisdiction; Jury Trial. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. (b) Counterparts. This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party. In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof. (c) Headings;
Gender. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement. Unless
the context clearly indicates otherwise, each pronoun herein shall be deemed to
include the masculine, feminine, neuter, singular and plural forms thereof. The
terms “including,” “includes,” “include” and words of like import shall be
construed broadly as if followed by the words “without limitation.” The terms
“herein,” “hereunder,” “hereof” and words of like import refer to this entire
Agreement instead of just the provision in which they are found. (d)
Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity - 9 - Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest010.jpg]
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. (e) Entire Agreement; Amendments. This Agreement, the Securities
Purchase Agreement, the other Transaction Documents (as defined herein) and the
Transaction Documents (as defined in the Securities Purchase Agreement) and the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Investors, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf solely with respect to the matters
contained herein and therein, and this Agreement, the other Transaction
Documents (as defined herein) and the Transaction Documents (as defined in the
Securities Purchase Agreement), the schedules and exhibits attached hereto and
thereto and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document or the Transaction Documents (as defined in the Securities
Purchase Agreement) shall (or shall be deemed to) (i) have any effect on any
agreements the Investor has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by the Investor in the Company or (ii) waive, alter, modify or amend in any
respect any obligations of the Company or any of its Subsidiaries, or any rights
of or benefits to the Investor or any other Person, in any agreement entered
into prior to the date hereof between or among the Company and/or any of its
Subsidiaries and the Investor and all such agreements shall continue in full
force and effect. Except as specifically set forth herein or therein, neither
the Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. For clarification purposes, the
Recitals are part of this Agreement. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Investor. (f) Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement shall be governed by the provisions of Section 9(f) of the Securities
Purchase Agreement. (g) Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. No party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party. (h) No Third
Party Beneficiaries. This Agreement is intended for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person. (i)
Survival. The representations, warranties, agreements and covenants shall
survive each Closing. The Investor shall be responsible only for its own
representations, warranties, agreements and covenants hereunder. (j) Further
Assurances. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request - 10 - Error! Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest011.jpg]
in order to carry out the intent and accomplish the purposes of this Agreement
and the consummation of the transactions contemplated hereby. (k) Construction.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party. [Signature Page Follows] - 11 - Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest012.jpg]
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above. COMPANY: PHUNWARE, INC. By: Name: Title: Error!
Unknown document property name.



--------------------------------------------------------------------------------



 
[ex104-phunware2020invest013.jpg]
IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Note Purchase Agreement to be duly executed as of the
date first written above. INVESTORS: ALTO OPPORTUNITY MASTER FUND, SPC -
SEGREGATED MASTER PORTFOLIO B By: Name: Title: Aggregate Principal Amount of
Investor Note: __________________________________ Error! Unknown document
property name.



--------------------------------------------------------------------------------



 